--------------------------------------------------------------------------------

EXHIBIT 10.04
 
ALLIANCEBERNSTEIN
INCENTIVE COMPENSATION AWARD PROGRAM,
DEFERRED CASH COMPENSATION PROGRAM AND
2010 LONG TERM INCENTIVE PLAN


AWARD AGREEMENT FOR [INSERT AWARD YEAR] AWARDS [AND
CERTAIN AMENDMENTS TO PRIOR-YEAR AWARDS]1


AWARD AGREEMENT, dated as of [INSERT AWARD DATE], among AllianceBernstein L.P.
(together with its subsidiaries, “AllianceBernstein”), AllianceBernstein Holding
L.P. (“Holding”) and <PARTC_NAME> (“Participant”), an employee of
AllianceBernstein.


WHEREAS, the Compensation Committee (“Committee” or “Administrator”) of the
Board of Directors (“Board”) of AllianceBernstein Corporation (“Corporation”),
pursuant to the AllianceBernstein [INSERT YEAR] Incentive Compensation Award
Program (“Incentive Compensation Program”) and the AllianceBernstein 2010 Long
Term Incentive Plan, as amended (“2010 Plan” and, together with the Incentive
Compensation Program, the “Plans”), copies of which have been delivered
electronically to the Participant, has granted to the Participant an award
(“Award”) consisting of units representing assignments of the benefi­cial
ownership of limited partnership interests in Holding (“Holding Units”) subject
to certain restrictions described herein (“Restricted Units”), and authorized
the execution and delivery of this Award Agreement;


WHEREAS, the Committee has granted to the Participant the right to receive a
portion of the Award in cash instead of Restricted Units, as contemplated in the
AllianceBernstein [INSERT YEAR] Deferred Cash Compensation Program (“Deferred
Cash Program”); and


[WHEREAS, the Committee has approved the addition of clarifying language to
certain award agreements (consistent with clarifying language included in this
Award Agreement) pertaining to previously-granted deferred incentive
compensation awards, including Incentive Compensation Program awards, Partners
Compensation Plan awards (to the extent long-term deferral elections remain in
place), Century Club Plan awards, awards of options to buy Holding Units
(whether pursuant to the Special Option Program or otherwise), Deferred Cash
awards and Restricted Unit awards;]2


NOW, THEREFORE, in accordance with the grant of the Award, and as a condition
thereto, AllianceBernstein, Holding and the Participant agree as follows:


--------------------------------------------------------------------------------

1 Include if applicable.
 
2 Include if applicable.

--------------------------------------------------------------------------------

1.                   Grant.  Subject to and under the terms and conditions set
forth in this Award Agreement and the Plans, the Committee hereby awards to the
Participant the amount of deferred cash (“Deferred Cash”) elected by the
Participant and as set forth in Section 2 of Schedule A and the number of
Restricted Units set forth in Section 3 of Schedule A, together with the right
to receive interest on Deferred Cash, if elected, as specified in Section 2
below and regular cash distributions with regard to the underlying Holding Units
pursuant to Section 2.03(a) of the Incentive Compensation Program.  The
aggregate dollar amount of the Award (including Deferred Cash and Restricted
Units) was determined by the Committee on [INSERT DATE OF COMPENSATION COMMITTEE
MEETING AT WHICH AWARDS WERE APPROVED], with the number of Restricted Units
being based on the closing price of a Holding Unit on that date.


2.                    Earnings on Deferred Cash.  Interest on Deferred Cash, if
elected, will be accrued monthly based on AllianceBernstein’s monthly weighted
average cost of funds.  The return will be nominal.  The interest earned will be
credited to the Participant’s Deferred Cash balance annually. 


3.                   Vesting and Distribution.  The Deferred Cash and Restricted
Units shall vest in accordance with Section 5 of Schedule A so long as the
Participant remains employed by AllianceBernstein on each vesting anniversary,
except as specifically set forth in Section 7 of this Award Agreement.  Once the
Deferred Cash, if elected, has vested, cash shall be distributed to the
Participant as specified in Article 4 of the Deferred Cash Program.  Once
Restricted Units have vested, Holding Units shall be distributed to the
Participant as specified in Article 4 of the Incentive Compensation Program.


4.                   Notice of Resignation.  As a condition of receiving the
Award, the Participant agrees that in the event of the Participant’s
resignation, the Participant shall provide AllianceBernstein with prior written
notice of the Participant’s intent to resign based on the schedule set forth
below.  Notwithstanding the terms of any other agreement between the Participant
and AllianceBernstein (or its subsidiaries), including, but not limited to, any
employment agreement, which agreement shall be deemed amended by this Award
Agreement, the Participant will continue to be eligible for base salary or draw,
available health and welfare benefits, and quarterly distribution payments on
unvested Restricted Units, so long as the Participant’s employment with
AllianceBernstein continues during the notice period. Once the Participant has
provided AllianceBernstein with prior written notice of the Participant’s intent
to resign, AllianceBernstein may, in its sole discretion, either shorten the
Participant’s notice period at any time during the notice period in accordance
with Section 9 of this Award Agreement or require the Participant to discontinue
or limit regular duties, including prohibiting the Participant from further
entry to any of AllianceBernstein’s premises.  (In either case, the Participant
shall be treated as having informed AllianceBernstein of his or her intent to
resign and continue to be obligated to satisfy the requirements of Section 7(c)
of this Award Agreement.)  If AllianceBernstein shortens the Participant’s
notice period, the Participant’s resignation shall become effective as of the
end of the shortened notice period and, thereafter, the Participant shall not
receive salary or draw, health and welfare benefits, quarterly distribution
payments on unvested Restricted Units, or any Restricted Units or Deferred Cash
that otherwise would have vested in accordance with Section 5 of Schedule A. 
The notice period shall be as follows:
- 2 -

--------------------------------------------------------------------------------



Senior Vice President or above:
90 days
Vice President:
60 days
Assistant Vice President or below:
30 days



5.                   Covenants.  As an additional condition of receiving the
Award, the Participant agrees to the following covenants and remedies for
failure to comply:


(a)            Competition.  At no time while employed by AllianceBernstein
(including any applicable notice period) shall the Participant provide Competing
Services, in any capacity, whether as an employee, consultant, independent
contractor, owner, partner, shareholder, director or otherwise, to any Direct
Competitor; provided, however, that nothing herein shall prevent the Participant
from being a passive owner of not more than 5% of the outstanding equity of any
class of securities of an entity that is publicly traded and that owns or may
acquire any corporation or business that competes with AllianceBernstein. 
“Competing Services” means services provided to a Direct Competitor that involve
(i) the direct or indirect solicitation (including through financial
intermediaries or consultants) of actual or prospective clients of
AllianceBernstein with respect to investment management or research products or
services; (ii) the creation, management or maintenance (or providing material
support for, or managing or supervising, the creation, management or
maintenance) of an investment management or research product or service that
competes directly with a significant investment management or research product
or service then offered or provided by AllianceBernstein or that
AllianceBernstein intends to offer or provide as part of a Planned Business; or
(iii) the Participant functioning in a senior executive, operational,
administrative, financial, advisory or consulting role, which is the same as or
substantially similar to the Participant’s role with AllianceBernstein.  “Direct
Competitor” means a business that offers or provides products or services that
compete directly with products or services offered or provided by
AllianceBernstein or that AllianceBernstein intends to offer or provide as part
of a Planned Business, where the business activities of the Direct Competitor
either constitute or can reasonably be expected to constitute meaningful
competition for AllianceBernstein.  “Planned Business” means a business: (i)
that the Participant is aware that AllianceBernstein plans to enter within six
months after the Participant’s last date of employment, (ii) that is material to
the AllianceBernstein entity or business unit that plans to enter such business,
and (iii) in which such AllianceBernstein entity or business unit has invested
material resources (including time of senior management) in preparation for
launch.


(b)            Employee Solicitation. At no time while employed by
AllianceBernstein (including any applicable notice period) shall the Participant
(whether directly or indirectly through instruction to any other person or
entity) recruit, solicit or hire any employee of AllianceBernstein to work for
the Participant or any other person or entity.
- 3 -

--------------------------------------------------------------------------------

(c)            Confidentiality.  From the date hereof and continuing after the
Participant’s last date of employment, and except as otherwise required by law,
the Participant shall not disclose or make accessible to any business, person or
entity, or make use of (other than in the course of the business of
AllianceBernstein) any trade secrets, proprietary knowledge or confidential
information that the Participant shall have obtained during his or her
employment by AllianceBernstein and that shall not be generally known to or
recognized by the general public.  All information regarding or relating to any
aspect of the business of AllianceBernstein, including but not limited to that
relating to existing or contemplated business plans, activities or procedures,
current or prospective clients, current or prospective contracts or other
business arrangements, current or prospective products, facilities and methods,
manuals, intellectual property, price lists, financial information (including
the revenues, costs, or profits associated with any of the products or services
of AllianceBernstein), or any other information acquired because of the
Participant’s employment by AllianceBernstein, shall be conclusively presumed to
be confidential; provided, however, that confidential information shall not
include any information known generally to the public (other than as a result of
unauthorized disclosure by the Participant).  The Participant’s obligations
under this Section 5(c) shall be in addition to any other confidentiality or
nondisclosure obligations the Participant has to AllianceBernstein at law or
under any other of AllianceBernstein’s policies or agreements.


(d)            Non-disparagement. The Participant shall not make intentionally
disparaging remarks about AllianceBernstein, or issue any communication, written
or otherwise, that reflects adversely on or encourages any adverse action
against AllianceBernstein, except if testifying truthfully under oath pursuant
to any subpoena, order, directive, request or other legal process, or as may be
otherwise required by law.


(e)            Remedies.  If the Participant fails to comply with the agreements
and covenants set forth in Section 4 or this Section 5, AllianceBernstein shall
have the following remedies:


(i)             The Participant agrees that in the event of a breach of any of
the agreements or covenants contained in Section 4 or this Section 5, any
Deferred Cash or Restricted Units that have not vested or have vested but have
not been delivered (other than as a result of a voluntary long-term deferral
election) shall be forfeited.
- 4 -

--------------------------------------------------------------------------------

(ii)            Without intending to limit the remedies available to
AllianceBernstein, the Participant acknowledges that a breach of any of the
agreements or covenants contained in Section 4 or this Section 5 shall result in
material irreparable injury to AllianceBernstein for which the forfeiture remedy
described in Section (i) above may not be adequate and that, in the event of
such a breach or threat thereof, AllianceBernstein shall be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Participant from engaging in activities prohibited by this Award
Agreement or such other relief as may be required to specifically enforce any of
the agreements or covenants in Section 4 or this Section 5.  The Participant
acknowledges that the above restrictions are part of a program of
AllianceBernstein covering employees in many jurisdictions and that it is
necessary to maintain consistency of administration and interpretation with
respect to such program, and accordingly, the Participant consents to the
applicability of New York law and jurisdiction in accordance with Section 15
hereof.  In the event that any court or tribunal of competent jurisdiction shall
determine this Section 5 to be unenforceable or invalid for any reason, the
Participant agrees that this Section 5 shall be interpreted to extend only over
the maximum period of time for which it may be enforceable, and/or over the
maximum geographical area as to which it may be enforceable, and/or to the
maximum extent in any and all respects as to which it may be enforceable, all as
determined by such court or tribunal.


(iii)          In addition to the remedies set forth in clauses (i) and (ii)
above, AllianceBernstein retains the right to seek damages and other relief for
any breach by the Participant of any agreement or covenant contained in this
Award Agreement.


6.                   Forfeiture for Failure to Consider Certain Risks.  If the
Committee determines that, during the calendar year in which the Award was
granted, (a) the Participant participated in the structuring or marketing of any
investment management or research product or service, or participated on behalf
of AllianceBernstein or any of its clients in the purchase or sale of any
security or other property as part of providing investment management services
or otherwise, and (b) (i) the Participant failed to follow or violated any
written AllianceBernstein policy guideline or process designed in whole or in
part to manage or mitigate risk; (ii) as a result, appropriate consideration was
not given to the risk to AllianceBernstein or the Participant’s business unit
(for example, where the Participant has improperly analyzed such risk or where
the Participant failed sufficiently to raise concerns about such risk); and
(iii) there has been, or reasonably could be expected to be, a material adverse
impact on AllianceBernstein or the Participant’s business unit, the Participant
shall forfeit all unvested Deferred Cash, if elected, and all unvested
Restricted Units granted pursuant to such Award.


7.                   Termination of Employment.  The Deferred Cash and
Restricted Units shall vest in accordance with Section 5 of Schedule A only
while the Participant is employed by AllianceBernstein, except as follows (and
unless the Committee determines otherwise):
- 5 -

--------------------------------------------------------------------------------

(a)            Disability.  Any unvested Deferred Cash and Restricted Units
shall fully vest immediately upon a Participant’s Disability and shall be
distributed to the Participant as specified in Article 4 of each of the Deferred
Cash Program and the Incentive Compensation Program.  The Participant shall be
deemed to have incurred a “Disability” if the Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to last for a continuous
period of not less than 12 months, as determined by the carrier of the long-term
disability insurance program maintained by AllianceBernstein or its affiliate
that covers the Participant, or such other person or entity designated by the
Administrator in its sole discretion.  In order to assist in the process
described in this Section 7(a), the Participant shall, as reasonably re­quested
by the Administrator, (i) be available for medical examinations by one or more
physicians chosen by the long-term disability insurance provider or the
Administrator and approved by the Participant, whose approval shall not be
unreasonably withheld, and (ii) grant the long-term disability insurance
provider, the Admin­istrator and any such physicians access to all relevant
medical information concerning the Participant, arrange to furnish copies of
medical records to them, and use best efforts to cause the Participant’s own
physicians to be available to discuss the Participant’s health with them.


(b)            Death.  If the Participant dies (i) while in the employ of
AllianceBernstein, or (ii) while the Participant otherwise holds outstanding
unvested Deferred Cash or Restricted Units, any unvested Deferred Cash and all
unvested Restricted Units held by the Participant (and not previously forfeited
or cancelled) shall vest immediately and be distributed in accordance with
Article 4 of each of the Deferred Cash Program and the Incentive Compensation
Program.


(c)             Resignation. If the Participant resigns or otherwise voluntarily
terminates his or her employment with AllianceBernstein (other than due to the
Participant’s Disability), any unvested Deferred Cash and all unvested
Restricted Units held by the Participant (and not previously forfeited or
cancelled) on the date of resignation shall continue to vest as specified in
Section 5 of Schedule A and be distributed as specified in Article 4 of each of
the Deferred Cash Program and the Incentive Compensation Program. The provisions
in this Section 7(c) are conditioned upon the Participant’s continued compliance
with the agreements and covenants set forth in Sections 4 and 5 of this Award
Agreement from the date of resignation until the Deferred Cash and Restricted
Units have fully vested and been delivered (or would have been delivered but for
a voluntary long-term deferral election), the Participant providing to
AllianceBernstein in writing (in a form to be provided by AllianceBernstein, a
“Resignation Questionnaire”) within 10 days from the first date the Participant
informs AllianceBernstein about his or her resignation, information  relating to
the Participant’s new employment opportunity, if any, the Participant confirming
continued compliance with the agreements and covenants set forth in Sections 4
and 5 of this Award Agreement  in writing (in a form to be provided by
AllianceBernstein, a “Confirmation Certificate”) in connection with each vesting
date, and the Participant executing and complying with a standard release in
favor of AllianceBernstein (in a form to be provided by AllianceBernstein, a
“Release”); provided, however, that the only remedy available to
AllianceBernstein for any breach by the Participant of the agreements and
covenants set forth in Sections 4, 5(a) and 5(b) of this Award Agreement that
occurs after the Participant’s last date of employment (including any applicable
notice period), or for the Participant failing to provide to AllianceBernstein
the Resignation Questionnaire, the Release or each annual Confirmation
Certificate, shall be the forfeiture remedy described in Section 5(e)(i).  In
addition, the terms of this Section 7(c) are also conditioned on the Participant
not receiving replacement equity from a new employer for the unvested Deferred
Cash and Restricted Units as to which continued vesting is to apply and the
Participant confirming such fact in the Resignation Questionnaire and each
Confirmation Certificate.
- 6 -

--------------------------------------------------------------------------------

(d)            Termination Without Cause. If AllianceBernstein terminates the
Participant’s employment without Cause (other than due to the Participant’s
Disability or death), any unvested Deferred Cash and all unvested Restricted
Units held by the Participant (and not previously forfeited or cancelled) on the
date of such termination shall continue to vest as specified in Section 5 of
Schedule A and be distributed as specified in Article 4 of each of the Deferred
Cash Program and the Incentive Compensation Program.  The provisions in this
Section 7(d) are conditioned upon the Participant’s continued compliance with
the covenants set forth in Section 5 of this Award Agreement (except Section
5(a), with respect to which the Participant need not comply after the
Participant’s termination date) until the Deferred Cash and Restricted Units
have fully vested and been delivered (or would have been delivered but for a
voluntary long-term deferral election), signing and returning a Confirmation
Certificate to AllianceBernstein in connection with each vesting date,  and
executing and complying with a standard release in favor of AllianceBernstein
(in a form to be provided by AllianceBernstein); provided, however, that the
only remedy available to AllianceBernstein for any breach by the Participant of
the covenant set forth in Section 5(b) of this Award Agreement that occurs after
the Participant’s last date of employment (including any applicable notice
period) shall be the forfeiture remedy described in Section 5(e)(i).


(e)            Termination For Cause.  If AllianceBernstein terminates the
Participant’s employment for Cause (or, if after termination of the
Participant’s employment other than for “Cause”, as that term is defined in the
2010 Plan, AllianceBernstein determines than an event occurred during the
Participant’s employment that would have entitled AllianceBernstein to terminate
the Participant’s employment for Cause), the Participant shall forfeit all
unvested Deferred Cash and Restricted Units. 
- 7 -

--------------------------------------------------------------------------------

8.                   [Addition of Clarifying Language to Previous Award
Agreements. In consideration for AllianceBernstein entering into this Agreement,
the Participant agrees that each award agreement, if any, that was previously
entered into between AllianceBernstein and the Participant as part of a year-end
incentive compensation process and that sets forth terms and conditions relating
to awards of deferred incentive compensation (including, but not limited to,
Incentive Compensation Program awards, Partners Compensation Plan awards (to the
extent long-term deferral elections remain in place), Century Club Plan awards,
awards of options to buy Holding Units, Deferred Cash awards, Financial Advisor
Wealth Accumulation Plan awards and Restricted Unit awards) is hereby amended so
that it includes the clarifying language set forth in Sections 4, 7(c) and 9 of
this Award Agreement regarding AllianceBernstein’s right to shorten the
Participant’s notice period and the related consequences.  Consistent with the
provisions and intent of this Section 8, the terms and provisions of Sections 4,
7(c) and 9 of this Award Agreement shall govern in the event that any term or
provision of a previously executed award agreement conflicts with, or is
inconsistent with, such Sections.]3


9.                    No Right to Continued Employment.   Neither the Award nor
any term of this Award Agreement is intended to create a contract of employment
or alter the at-will status of the Participant, who is employed on an at-will
basis, nor shall they confer upon the Participant any right to continue in the
employ of AllianceBernstein before, during or after any applicable notice
period.  In addition, neither the Award nor any term of this Award Agreement
shall interfere in any way with the right of AllianceBernstein to terminate the
service of the Participant at any time for any reason, or shorten any notice
period at any time as prescribed by Section 4 of this Award Agreement.


10.                 Non-Transferability.  The Participant may not sell, assign,
transfer, pledge or otherwise dispose of or encumber any of the Deferred Cash or
Restricted Units, or any interest therein, until the Participant’s rights in
such Deferred Cash or Restricted Units vest in accordance with this Award
Agreement.  Any purported sale, assignment, transfer, pledge or other
disposition or encumbrance in violation of this Award Agreement will be void and
of no effect.


11.                 Payment of Withholding Tax.  The provisions set forth in
Section 5.04(k) of the Deferred Cash Program and Section 6.04(k) of the
Incentive Compensation Program shall apply in the event that AllianceBernstein
determines that any federal, state or local tax or any other charge is required
by law to be withheld with respect to a vesting or distribution of Deferred Cash
or Restricted Units.


12.                Dilution and Other Adjustments.  The existence of the Award
shall not impair the right of AllianceBernstein, Holding or their respective
partners to, among other things, conduct, make or effect any change in
AllianceBernstein’s or Holding’s business, any distribution (whether in the form
of cash, limited partnership interests, other securities or other property),
recapitalization (including, without limitation, any subdivision or combination
of limited partnership interests), reorganization, consolidation, combination,
repurchase or exchange of limited partnership interests or other securities of
AllianceBernstein or Holding, issuance of warrants or other rights to purchase
limited partnership interests or other securities of AllianceBernstein or
Holding, or any incorporation (or other change in form) of AllianceBernstein or
Holding. Holding Units shall be subject to adjustment in accordance with Section
4(c) of the 2010 Plan (or such applicable successor provision).


--------------------------------------------------------------------------------

3 Include if applicable.
- 8 -

--------------------------------------------------------------------------------

13.                 Electronic Delivery.  The Plans contemplate that each award
shall be evidenced by an Award Agreement which shall be delivered to the
Participant.  It is hereby understood that electronic delivery of this Award
Agreement constitutes delivery under the Plans.
 
14.                 Administrator.  If at any time there shall be no Committee,
the Board shall be the Administrator.


15.                 Governing Law.  This Award Agreement shall be governed by
and construed in accordance with the internal laws of the State of New York. 
The Participant hereby consents to the exclusive jurisdiction of any state or
federal court located within the State of New York, County of New York, with
respect to any legal action, dispute or otherwise, arising out of, related to,
or in connection with this Award Agreement.  The Participant hereby waives any
objection in any such action or proceeding based on forum non-conveniens, and
any objection to venue with respect to any such legal action, which may be
instituted in any of the aforementioned courts.


16.                 Sections and Headings.  All section references in this Award
Agreement are to sections hereof for convenience of reference only and are not
to affect the meaning of any provision of this Award Agreement.


17.                 Interpretation.  The Participant accepts the Award subject
to all the terms and provisions of the Plans and this Award Agreement.  In the
event of any conflict between any clause of the Plans and this Award Agreement,
this Award Agreement shall control.  The Participant accepts as binding,
conclusive and final all decisions or interpretations of the Administrator or
Board upon any questions arising under the Plans and/or this Award Agreement.


18.                 Notices.  Any notice under this Award Agreement shall be in
writing and shall be deemed to have been duly given when deliv­ered personally
(whether by hand or by facsimile) or when deposited in the United States mail,
registered, postage prepaid, and addressed, in the case of AllianceBernstein and
Holding, to the Corporate Secretary at 1345 Avenue of the Americas, New York,
New York 10105, or if AllianceBernstein should move its principal office, to
such principal office, and, in the case of the Participant, to his or her last
permanent address as shown on AllianceBernstein's records, subject to the right
of either party to designate some other address at any time hereafter in a
notice satisfying the require­ments of this Section 18.


- 9 -

--------------------------------------------------------------------------------

19.                 Entire Agreement; Amendment.  This Award Agreement
supersedes any and all existing agreements between the Participant,
AllianceBernstein and Holding relating to the Award.  It may not be amended
except by a written agreement signed by both parties.


 
ALLIANCEBERNSTEIN L.P.
 
ALLIANCEBERNSTEIN HOLDING L.P.
 
 
 
 
By:
 
 
 
[Name]
 
 
[Title]



The Participant hereby acknowledges and accepts the terms and conditions set
forth in this Award Agreement, including AllianceBernstein’s remedies if the
Participant fails to comply with the agreements and covenants set forth in
Sections 4 and 5 of this Award Agreement, and the forfeiture of unvested
Deferred Cash and Restricted Units for failure to consider certain risks as
described in Section 6 of this Award Agreement.  To accept the terms of this
Award Agreement, including the clarifications to your previously executed award
agreements, if any, pursuant to Section 8 of this Award Agreement, please click
the “Accept” button below:


ACCEPT


DECLINE
- 10 -

--------------------------------------------------------------------------------

SCHEDULE A
TO
AWARD AGREEMENT


1.                    [INSERT AWARD AMOUNT]


2.                    [INSERT DEFERRED CASH AWARD AMOUNT, IF ANY] (may not
exceed the lesser of [insert any applicable dollar and/or percentage of Award
limit on the Deferred Cash amount])


3.              [INSERT NUMBER OF RESTRICTED UNITS] have been awarded pursuant
to this Award Agreement.


4.                   The per Holding Unit price used to determine the number of
Restricted Units awarded hereunder is $_____ per Holding Unit, which is the
closing price of a Holding Unit as published for composite transactions on the
New York Stock Exchange on [INSERT DATE OF COMPENSATION COMMITTEE MEETING AT
WHICH AWARDS WERE APPROVED].


5.                    [INSERT APPLICABLE FOUR-YEAR VESTING SCHEDULE OR OTHER
APPLICABLE VESTING SCHEDULE]


- 11 -

--------------------------------------------------------------------------------

SCHEDULE A
TO
AWARD AGREEMENT
FOR ALLIANCEBERNSTEIN SALES PROFESSIONALS


1.              [INSERT AWARD AMOUNT]


2.              [INSERT DEFERRED CASH AWARD AMOUNT, IF ANY (may not exceed the
lesser of [insert any applicable dollar and/or percentage of Award limit on the
Deferred Cash amount]


3.              [INSERT NUMBER OF RESTRICTED UNITS] have been awarded pursuant
to this Award Agreement.


4.                   The per Holding Unit price used to determine the number of
Restricted Units awarded hereunder is $_____ per Holding Unit, which is the
closing price of a Holding Unit as published for composite transactions on the
New York Stock Exchange on [INSERT DATE OF COMPENSATION COMMITTEE MEETING AT
WHICH AWARDS WERE APPROVED].


5.                    [INSERT APPLICABLE FOUR-YEAR VESTING SCHEDULE OR OTHER
APPLICABLE VESTING SCHEDULE]
 
 
- 12 -


--------------------------------------------------------------------------------